Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a resin foam having a multitude of cells, the resin foam comprising: a polyvinyl acetal; and a plasticizer, the resin foam having an open cell ratio of 20% or higher, and the open cell ratio being defined as the volumetric ratio of cells connected to the outside of the resin foam relative to the apparent volume of the resin foam determined by size measurement, and the resin foam having a loss tangent tans with a peak of 0.5 or higher in the range of 0°C to 500C as determined by dynamic viscoelasticity measurement at a measurement frequency of 1 Hz, and the resin foam having a 23°C compression set of 85% or lower.
While the prior art of record discloses resin foam having a multitude of cells, the resin foam comprising: a polyvinyl acetal; and a plasticizer;
The prior art of record does not disclose such resin foams  necessarily having an open cell ratio of 20% or higher.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765